In re Harold James Jackson, applying for writs of certiorari, prohibition, and mandamus. Parish of Caddo. Nos. 111,471 and 111,027.
Writ granted. Since written response and transcript have not been filed here by the district attorney’s office, as requested, and since nothing new has been presented to us since the first preliminary hearing, at which time no probable cause was shown, the ruling of the trial judge on the preliminary hearing is reversed, and the defendant is ordered released from custody and bail on the homicide charge.
SUMMERS, C. J., absent.